COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-093-CV
 
 
CHARLES 
GATLIN                                                                 APPELLANT
 
V.
 
BRENT 
CLAIBORNE D/B/A MEGA HOMES,                                 APPELLEES
ASSOCIATES 
HOUSING FINANCE, L.L.C. AND
VANDERBILT 
MORTGATE AND FINANCE, INC.
 
 
----------
FROM 
THE 355TH DISTRICT COURT OF HOOD COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion For Voluntary Dismissal Of 
Appeal.”  It is the court's opinion that the motion should be granted; 
therefore, we dismiss the appeal.  See TEX. R. APP. P. 42.1(a)(1), 
43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
 
 
                                                                  PER 
CURIAM
  
  
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
June 24, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.